Claimant has been employed as office manager in a doctor’s office since 1965. She suffered a compensable injury on February 25, 1981 which resulted in an award for a permanent partial disability. At the time of her original employment, her employer, a doctor, was aware that she had previously been operated on for a herniated disc. However, the record demonstrates that she satisfactorily performed all her duties and never complained of any difficulties in the performance thereof.
The issue presented is whether claimant’s employer possessed the requisite knowledge of a preexisting permanent disability at the time she was originally hired in 1965 to establish the liability of the Special Fund under the provisions of Workers’ Compensation Law § 15 (8). In our view, this record supports the Worker’s Compensation Board’s determination of lack of the requisite knowledge (see, Matter of O’Reilly v Raymond Concrete Piling, 47 NY2d 891; Matter of MacWilliams v Conap, Inc., 56 AD2d 944, lv denied 42 NY2d 801). Additionally, we find the jurisdictional issue raised by *383the carrier to be without merit (see, Matter of Clifford v Larkin Rest., 31 AD2d 866).
Decision affirmed, with costs to the Special Disability Fund. Mahoney, P. J., Kane, Weiss, Mikoll and Levine, JJ., concur.